UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1770


CLAUD ANDERSON,

                    Defendant - Appellant,

             v.

HARBOR BANK OF MARYLAND,

                    Plaintiff - Appellee,

             and

MARYLAND   AGRICULTURE    &  RESOURCE-BASED    INDUSTRY
DEVELOPMENT CORPORATION; STATE OF MARYLAND, DEPARTMENT
OF COMMERCE,

                    Plaintiffs,

ROGER SCHLOSSBERG,

                    Trustee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-00977-TDC)


Submitted: July 29, 2020                                     Decided: August 26, 2020


Before WYNN, THACKER, and RICHARDSON, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Percy Squire, Columbus, Ohio, for Appellant. Shannon J. Posner, LAW OFFICES OF
SHANNON J. POSNER, P.A., Hunt Valley, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Claud Anderson appeals the district court’s orders: (1) affirming the bankruptcy

court’s order determining his debt to be nondischargeable under 11 U.S.C. § 523(a)(6)

(2018); and (2) denying his motion to alter or amend the judgment, Fed. R. Civ. P. 59. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Harbor Bank of Md. v. Anderson, No. 8:18-cv-00977-

TDC (D. Md. June 27, 2019; Mar. 15, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3